Citation Nr: 1442863	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 20 percent disabling from September 29, 2006.

2.  Entitlement to an increased disability rating for left knee instability, currently evaluated as 10 percent disabling from December 9, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected degenerative joint disease of the left knee.  The Veteran timely appealed.

In September 2010 and in November 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2013, the RO assigned a separate 10 percent disability evaluation for left knee instability, effective December 9, 2013.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.  Because higher evaluations are available for the Veteran's left knee disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's degenerative joint disease of the left knee has been manifested by x-ray evidence of degenerative joint disease and by extension limited to 10 degrees by pain.  

2.  From December 9, 2013, the objective evidence of instability of the left knee has been slight (0-5 millimeters).

3.  Throughout the rating period, the Veteran's degenerative joint disease of the left knee has not been manifested by limitation of flexion to 45 degrees; or by objective evidence of additional functional loss not already compensated.


CONCLUSIONS OF LAW

1.  Throughout the rating period, the criteria for a rating in excess of 20 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2013).
 
2.  From December 9, 2013, the criteria for a rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an October 2007 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the October 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible.  The RO or VA's Appeals Management Center (AMC) provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for degenerative joint disease of the left knee, and for left knee instability.  The Veteran's left knee disabilities are rated as 20 percent disabling under Diagnostic Code 5261, and as 10 percent disabling under Diagnostic Code 5257.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claims have been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left knee pain and functional loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).


Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his left knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).   Under that code, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  As the Veteran has not had a knee replacement, this code is inapplicable.   

Evaluation
 
Historically, the Veteran underwent a left knee arthrotomy in 1965, prior to active service, for painful knee and removal of a lipoma; he required no follow-up treatment.  The report of a June 2001 VA examination includes complaints of left knee pain, some locking, and some catching.  The examiner noted some signs of possible meniscal tear and a history of possible anterior cruciate ligament tear, which appeared more likely than not related to an injury sustained in combat. 
 
During a December 2006 VA examination, the Veteran reported experiencing increased soreness in his left knee, which required bracing and activity limitation.  He also took medication as needed for left knee pain.  The Veteran reported symptoms of pain, stiffness, and weakness; and reported episodes of dislocation or subluxation from one to three times a month.  Examination revealed an antalgic gait.  Range of motion of the left knee was to 110 degrees on flexion, with pain at 100 degrees; and to 10 degrees on extension, with pain.  The examiner noted additional limitation of motion on repetitive use-i.e., flexion limited to 90 degrees, and extension limited to 15 degrees; and noted significant effects on daily activities including chores, shopping, exercise, recreation, and traveling. 

The Veteran initiated a claim for an increased rating in June 2007.  Records show complaints of left knee pain, and that physical therapy was started in August 2007.  MRI scans at that time revealed that the menisci were normal in appearance with no evidence of injury or tear; the posterior cruciate ligament, as well as the medial collateral and lateral collateral ligaments, were intact.  The anterior cruciate ligament was suboptimally demonstrated, and the possibility of injury or tear could not be ruled out.  There was also a small joint effusion; degenerative cystic change was noted in the proximal tibia.

The report of an October 2007 VA examination reflects complaints of weekly episodes of locking and repeated effusion in the left knee joint.  The Veteran reported severe flare-ups occurring weekly, and becoming incapacitated from one-to-two days.  Examination revealed an antalgic gait with poor propulsion.  Range of motion of the left knee was to 120 degrees on flexion, and to 10 degrees on extension.  Pain was noted at the extremes of motion.  The examiner again noted additional limitation of motion on repetitive use-i.e., flexion limited to 110 degrees due to pain, as well as crepitus, heat, tenderness, painful motion, and weakness.  

Following the Board's September 2010 remand, the Veteran underwent a VA examination in October 2010.  Examination at that time revealed no instability of the left knee.  Range of motion and additional limitation of motion on repetitive use, similar to the findings shown above, were again documented.  Functional impairment was described as moderate.  

X-rays taken of the left knee in July 2011 revealed mild degenerative arthritis.

MRI scans of the left knee, conducted in September 2011, revealed a complete tear of the anterior cruciate ligament with mild degenerative osteoarthritis; and small left knee effusion.

Following the Board's November 2012 remand, the Veteran underwent a VA examination in December 2013.  The Veteran reported constant pain in his left knee, and that his left knee gave way while standing.  He reported using a cane for stability, although he did not report a history of falls.  He also reported flare-ups at least weekly, and lasting from two-to-three days.

On examination in December 2013, range of motion of the left knee was to 100 degrees on flexion, and to 0 degrees on extension.  Pain was noted at the extremes of motion.  There was no additional limitation of motion on repetitive use.  There was functional loss, in terms of less movement than normal; incoordination; pain on movement; and disturbance of locomotion.  The examiner also noted tenderness or pain to palpation of the joint line.  Muscle strength testing was 5/5.  Anterior and posterior instability testing was normal; medial-lateral instability testing was 1+ (0-5 millimeters).  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran regularly used a knee brace and a cane.

VA records show that the Veteran underwent a series of injections for left knee pain in December 2013.

Here, the Veteran's degenerative joint disease of the left knee is rated currently as 20 percent disabling pursuant to Diagnostic Code 5261, due to his arthritis with limitation of extension.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.

Referable to Diagnostic Code 5261, the Veteran's limitation of extension has predominantly been to 10 degrees.  However, when considering functional loss, the December 2006 examiner noted a further decrease in extension to 15 degrees on repetitive use.  Even still, this does not represent the criteria for an increased evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 30 percent rating category requires limitation of extension to 20 degrees or more.  

Referable to Diagnostic Code 5260, the Veteran has been reported able to achieve predominantly at least 100 degrees of flexion.  However, when considering functional loss, the December 2006 examiner noted further limited flexion to 90 degrees on repetitive use.  Even still, a compensable rating of 10 percent requires flexion limited to 45 degrees.  Thus, a rating under this code is not warranted.

Regarding the remaining codes that may provide a separate evaluation (Diagnostic Code 5257), the December 2013 examiner found objective showing slight medial-lateral instability (0-5 millimeters).  This finding meets the criteria for the currently assigned, separate 10 percent disability rating from December 9, 2013, under Diagnostic Code 5257.  There is no objective evidence of instability prior to that date, and no evidence at any time of moderate or severe instability.  While the Veteran reported incapacitating episodes, no examiner has described incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of having constant pain and flare-ups; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.

Turning to alternative diagnostic codes, the Veteran has reported some locking of the left knee; and there is objective evidence of minimal effusion in the left knee joint.  However, a 20 percent evaluation is the maximum rating under Diagnostic Code 5258; and, as noted above, awarding a separate rating under Diagnostic Code 5258, which contemplates limitation of motion, would violate the regulatory prohibition against pyramiding.  38 C.F.R. § 4.14.  Thus, a rating under this code is not appropriate.

There is also no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed repetitive testing that did result in some additional limitation of motion.  The currently assigned 20 percent rating adequately compensates the Veteran's symptoms of pain that are limiting his extension of the left knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than a 20 percent disability rating is warranted for degenerative joint disease of the left knee at any point from September 29, 2006; and no more than a 10 percent disability rating is warranted for left knee instability at any point from December 9, 2013.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected knee disabilities are specifically contemplated by the rating criteria, as shown above.  In particular, the Veteran's knee disabilities cause limitation of his range of motion, due to pain, as well as instability.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased evaluation for degenerative joint disease of the left knee, manifested by painful motion and limitation of extension, is denied.

An increased evaluation for left knee instability is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


